United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
K.N., Appellant
and
U.S. POSTAL SERVICE, DISTRIBUTION
CENTER, Bellmawr, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-779
Issued: January 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On February 8, 2011 appellant filed a timely a timely application for review of the Office
of Workers’ Compensation Programs’ (OWCP) December 28, 2010 merit decision in File No.
xxxxxx674 denying her recurrence claim for the period May 14 to September 19, 2008. The
Board assigned Docket No. 11-779.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for the same part of the body or
similar condition and further indicates that the cases should be doubled as soon as the need to do
so becomes apparent.1
The record reflects under File No xxxxxx729 OWCP accepted her October 17, 2001
claim for bilateral carpal tunnel syndrome and authorized right carpal tunnel surgery, which
occurred on February 25, 2002 and left carpal tunnel surgery, which occurred on April 22, 2002.
On April 7, 2004 appellant filed an occupational disease claim alleging that her numbness and
tingling in her hands and elbows were due to her repetitive work duties. OWCP accepted the
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

claim for bilateral carpal tunnel syndrome and assigned File No. xxxxxx674. On July 5, 2005
appellant accepted an April 27, 2005 modified job offer as a mail processor. On March 15, 2006
OWCP combined File Nos. xxxxxx729 and xxxxxx674, with the latter number as the master file
number.
In its decisions dated July 26 and December 28, 2010, OWCP referenced that appellant
had an accepted right shoulder injury and was receiving compensation benefits under a
subsequent claim, OWCP File No. xxxxxx841 and that her benefits had been suspended by
decision dated April 11, 2008 due to her failure to attend a scheduled second opinion medical
examination as directed by OWCP. In its July 26, 2010 decision, it denied appellant’s claim for
a recurrence of disability for the period May 14 to September 19, 2008 as her benefits had been
suspended under OWCP File No. xxxxxx841. On December 28, 2010 OWCP’s hearing
representative affirmed as modified the denial of appellant’s recurrence claim. He noted
appellant’s compensation benefits under File No. xxxxxx841 were reinstated on October 19,
2009 following her compliance with attending a second opinion evaluation on October 10, 2009.
The hearing representative found that the suspension of benefits under OWCP File
No. xxxxxx841 did not affect her claim for benefits under OWCP File No. xxxxxx674.
However, he found appellant failed to submit any medical evidence establishing that her
recurrence of disability for the period May 14 to September 19, 2008 was due to her accepted
carpal tunnel condition.
As the record before the Board does not contain all the evidence from the subsequent
claim, other than the information that OWCP issued a decision on April 11, 2008 suspending her
benefits, the Board is unable to properly address and adjudicate the issue of appellant’s claim for
a recurrence of disability for the period May 14 through September 19, 2008.
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx674,
with OWCP File No. xxxxxx841. After combining these two case records on remand, it should
consider the evidence contained in the combined case record and, following any necessary
further development, issue an appropriate merit decision. Accordingly, the December 28, 2010
decision denying her recurrence claim should be set aside.

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 28, 2010 decision is set aside and the case is remanded for further development
consistent with this order.
Issued: January 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

